Case 2:15-cv-02713-SDW-LDW Document 118-1 Filed 05/03/19 Page 1 of 4 PagelD: 933

Case 2:15-cv-02713-SDW-LDW _ Filed 05/03/19 Page 1 of 4

UNITED STATES DISTRIC COURT
DISTRICT OF NEW JERSEY (NEWARK VICINAGE)

 

STEVEN J. TRZASKA,

Plaintiff,
V.
CIVIL ACTION
L’OREAL USA, INC. and : No. 2: 15-cv-02713-SDW-SCM
L’OREAL, S.A., :
Defendants : Return Date: May 20, 2019

 

PLAINTIFF'S BRIEF IN OPPOSITION TO MOTION OF COUNSEL TO WITHDRAW

Plaintiff Steven J. Trzaska submits his Brief in Opposition of Motion of

Counsel for Leave to Withdraw, as follows:

I. STATEMENT OF FACTS

 

Plaintiff agrees that discussion of the issues in question should be kept
confidential and joins in Movant's suggestion that the issues could more

appropriately and more fully be addressed in an in camera proceeding.

II. Argument

It is well established under New Jersey law that the attorney-client

relationship is highly fiduciary on the part of counsel and is imbued with ultimate
Case 2:15-cv-02713-SDW-LDW Document 118-1 Filed 05/03/19 Page 2 of 4 PagelD: 934

Case 2:15-cv-02713-SDW-LDW _ Filed 05/03/19 Page 2 of 4

trust and confidence, with the attorney’s obligations transcending those prevailing
in the commercial marketplace and imposing special and unique duties, to include
the utmost fair and honest dealings, undivided loyalty, and safeguarding and
honoring the client’s interest over the lawyer's. See e.g. Karlin v. Weinberg, 77 N_J.
408, 418-419, 390 A.2c 1161 (1978); Cohen v. Radio-Electronics Officers, 275 N.J.
Super. 241, 254, 645 A.2d 1248 (1994) (quoting with approval) In the Matter of
Cooperman, 83 N.Y.2d 465, 472, 611 N.Y.S.2d 465, 467, 633 N.E.2d 1069, 1070
(1994).

 

 

Accordingly, as a general proposition, New Jersy law seems quite clear that
the withdrawal of counsel in circumstances such as may be presented in the present
action can properly be disallowed. The following statement is illustrative of the
concerns expressed in the decisions:

{Ajn attorney has certain obligations and duties to a client once
representation is undertaken. These obligations do not evaporate
because the case becomes more complicated or the work more
arduous or the retainer is not as profitable as first contemplated or
imagined... Attorneys must never lose sight of the fact that “the
profession is a branch of the administration of justice and not a mere
money-getting trade.” Canons of Professional Ethics, No. 12. As Canon
44 of the Canons of Professional Ethics so appropriately states: “The
lawyers should not throw out the unfinished task to the detriment of
his client except for reasons of hone or self-respect.”

Kriegsman v. Kriegsman, 150 N.J. Super. 474, 479-480 (App. Div. 1977) (internal

 

citation omitted). Accord, Haines v. Liggett Group, Inc., 814 F. Supp. 414, 422-424
(D.N.J. 1993).
The decision to allow withdrawal of counsel under the provision of Rule 1.16

is entirely within the discretion of the Court. As such, withdrawal may properly be
Case 2:15-cv-02713-SDW-LDW Document 118-1 Filed 05/03/19 Page 3 of 4 PagelD: 935

Case 2:15-cv-02713-SDW-LDW _ Filed 05/03/19 Page 3 of 4

refused despite a showing of good cause. See e.g., McKowan Lowe & Co., LTD. V.
Jasmin, LTD., (D.N.J., September 12, 2005).

In exercise of such discretion, the Court should look to the following factors:
(1) the reasons withdrawal is sought; (2) the prejudice withdrawal may cause the
other litigants; (3) the harm withdrawal may cause to the administration of justice;
and (4) the degree to which withdrawal will delay the resolution of the case. See e.g.,
Haines v. Liggett Group, Inc., supra, 814 F. Supp. At 422-423.

 

In the present action, Plaintiff maintains that Movants have not and cannot
make an adequate showing of good cause for withdrawal under Rule 1.16; and,
alternatively, that even assuming Movants may make a minimally adequate showing
of good cause, the present motion should nevertheless be properly denied given the
unnecessary and substantial risks of material prejudice to Plaintiff, the other
parties’ interest, and the Court’s interest in the orderly and efficient administration
of justice.

More specifically, Plaintiff submits that for Movants to be allowed to
withdraw, in the absence of substitute counsel having been retained and standing
ready to make an appearance and proceed with the case at this late stage, would be
severely prejudice Plaintiff.

In this regard, Movants’ implied suggestion that the potential for prejudice
could be ameliorated by a ninety-day stay of proceedings is believed in all likelihood
to be woefully insufficient to adequately protect Plaintiff from prejudice at this late
stage of the case. This point is clearly supported by Plaintiff's inability to secure
substitute counsel after diligently trying to do so since Movants’ filing of their

motion on March 25, 2019, i.e., for over one month.

The following citations are relevant to the presentation that will be made in
camera.”
Case 2:15-cv-02713-SDW-LDW Document 118-1 Filed 05/03/19 Page 4 of 4 PagelD: 936

Case 2:15-cv-02713-SDW-LDW __ Filed 05/03/19 Page 4 of 4

New Jersey Rules of Professional Conduct 1.16(d) provides:

(d)Upon termination of representation, a lawyer shall take steps to the
extent reasonably practicable to protect a client's interests, such as giving
reasonable notice to the client, allowing time for employment of other
counsel, surrendering papers and property to which the client is entitled and
refunding any advance payment of fee that has not been earned or incurred.

New Jersey Rules of Professional Conduct 1.16(b) provides:
(b)Except as stated in paragraph (c), a lawyer may withdraw from
representing a client if:(1)withdrawal can be accomplished without material

adverse effect on the interests of the client;

Finally, Plaintiff submits that as was true in Haines v. Liggett Group, Inc,

 

supra, 814 F. Supp. 426-428, there are important public policy consideration
regarding access to justice and the proper administration of the business of this
Court that would be ill-served by permitting Movants to withdraw from this action,

effectively abandoning Plaintiff.

11. CONCLUSION

Accordingly, Plaintiff Steve J. Trzaska respectfully requests this Honorable Court

deny the Motion for Leave to Withdraw as Counsel.

Respectfully Submitted,

Dated: May 1, 2019 Ve
Steve. Trade
Plaintifi
